Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ROBERT SJULESTAD and 

DIANE SJULESTAD, INDIVIDUALLY
AND AS NEXT FRIENDS OF
KRISTINA SJULESTAD, A MINOR,


                                    Appellants,

v.

SAFEWAY, INC., RANDALL'S FOOD
MARKETS, INC., RANDALL'S FOOD &
DRUGS, INC., RANDALL'S
MANAGEMENT COMPANY, INC.,
RANDALL'S FOOD & DRUGS, L.P.,
MANSFIELD COMMONS, LTD., 
HF2M, INC., and TOM THUMB,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§
 
 §
 
 §

 §

 §



No. 08-07-00176-CV

Appeal from
 342nd District Court

of Tarrant County, Texas

(TC # 342-215735-06)



MEMORANDUM OPINION


	Pending before the Court is Appellants' motion to dismiss their appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because they no longer desire to prosecute the appeal.  Appellees have not
objected to the motion and there is no indication that dismissal would prevent Appellees from seeking
relief to which they would otherwise be entitled.  See Tex.R.App.P. 42.1(a)(1).  We therefore grant
the motion and dismiss the appeal.  Costs are taxed against Appellants.  See Tex.R.App.P. 42.1(d).
October 11, 2007					

							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.